Title: To John Adams from Henry Knox, 9 February 1801
From: Knox, Henry
To: Adams, John



Sir
Boston 9 Feby 1801.

Mr Wetmore who has been long a barrister at the bar of this state, but who meeting with pecuniary embarrasments has removed into the district of Maine, is very desirous of some employment in the judicial Line.
His age about fifty, and his legal knowledge, qualify him in the opinion of those who are intimately acquainted with him, for almost any office in the department of the law I have the honor to be / Sir with perfect respect and / Attachment Your Obedient / Servt

H Knox